DeLaus v Monroe County (2018 NY Slip Op 04137)





DeLaus v Monroe County


2018 NY Slip Op 04137


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CARNI, AND DEJOSEPH, JJ.


423 CA 17-01772

[*1]BARBARA A. DELAUS, PLAINTIFF-APPELLANT,
vMONROE COUNTY, COUNTY OF MONROE INDUSTRIAL DEVELOPMENT AGENCY, MONROE NEWPOWER CORPORATION, TOWN OF BRIGHTON, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


THE ZOGHLIN GROUP, PLLC, ROCHESTER (JACOB H. ZOGHLIN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (MATTHEW D. BROWN OF COUNSEL), FOR DEFENDANT-RESPONDENT MONROE COUNTY. 
HARRIS BEACH PLLC, PITTSFORD (NICHOLAS C. ROBERTS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS COUNTY OF MONROE INDUSTRIAL DEVELOPMENT AGENCY AND MONROE NEWPOWER CORPORATION.
GORDON & SCHAAL, LLP, ROCHESTER (KENNETH W. GORDON OF COUNSEL), FOR DEFENDANT-RESPONDENT TOWN OF BRIGHTON. 

	Appeal from an order of the Supreme Court, Monroe County (Debra A. Martin, A.J.), entered December 19, 2016. The order granted the respective motions of defendants-respondents to dismiss the amended complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court